Ford, J.
In accordance with stipulation of counsel that the merchandise covered by the foregoing protests consists of high pressure presses and parts which are dedicated for use therewith similar in all material respects to those the subject of Arnhold Ceramics, Inc. v. *899United States (56 Cust. Ct. 416, C.D. 2668), the protests were dismissed and the matter was remanded to a single judge sitting in reappraisement for determination of the separate value of the high pressure presses and motors in the manner provided by law (28 U.S.C. § 2636(d)).